FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LEONARD FYOCK; SCOTT                     No. 14-15408
HOCHSTETLER; WILLIAM DOUGLAS;
DAVID PEARSON; BRAD SEIFERS;               D.C. No.
ROD SWANSON,                            5:13-cv-05807-
             Plaintiffs-Appellants,         RMW

                 v.
                                           OPINION
CITY OF SUNNYVALE; THE MAYOR
OF SUNNYVALE; ANTHONY
SPITALERI, in his official capacity;
THE CHIEF OF THE SUNNYVALE
DEPARTMENT OF PUBLIC SAFETY;
FRANK GRGURINA, in his official
capacity,
               Defendants-Appellees.


      Appeal from the United States District Court
        for the Northern District of California
      Ronald M. Whyte, District Judge, Presiding

              Argued and Submitted
    November 17, 2014—San Francisco, California

                  Filed March 4, 2015
2                FYOCK V. CITY OF SUNNYVALE

Before: Michael Daly Hawkins and Johnnie B. Rawlinson,
 Circuit Judges, and Barbara M. G. Lynn, District Judge.*

                   Opinion by Judge Hawkins


                           SUMMARY**


               Civil Rights/Second Amendment

    The panel affirmed the district court’s denial of a request
to preliminarily enjoin an ordinance enacted by the City of
Sunnyvale, California, restricting the possession of “large-
capacity magazines”—statutorily defined as a detachable
ammunition feeding device capable of accepting more than
ten rounds.

     The panel held that the district court applied the
appropriate legal principles and did not clearly err in finding,
based on the record before it, that a regulation restricting
possession of certain types of magazines burdened conduct
falling within the scope of the Second Amendment. The
panel further agreed with the district court that intermediate
scrutiny was appropriate. The panel held that Sunnyvale’s
interests in promoting public safety and reducing violent
crime were substantial and important government interests.
So, too, were Sunnyvale’s interests in reducing the harm and


    *
   The Honorable Barbara M. G. Lynn, United States District Judge for
the Northern District of Texas, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               FYOCK V. CITY OF SUNNYVALE                       3

lethality of gun injuries in general, and in particular as against
law enforcement officers. The panel held that the evidence
identified by the district court was precisely the type of
evidence that Sunnyvale was permitted to rely upon to
substantiate its interest. The panel concluded that the district
court did not abuse its discretion in determining, on the
record before it, that Sunnyvale presented sufficient evidence
to show that the ordinance was likely to survive intermediate
scrutiny and that plaintiffs failed to demonstrate that they
would likely succeed on the merits of their claim.


                          COUNSEL

Erin E. Murphy (argued), Bancroft PLLC, Washington, D.C.;
C. D. Michel, Glenn S. McRoberts, Clinton B. Monfort, Sean
A. Brady and Anna M. Barvir, Michel & Associates, P.C.,
Long Beach, California, for Plaintiffs-Appellants.

Roderick M. Thompson (argued), Anthony P. Schoenberg
and Rochelle L. Woods, Farella Braun + Martel LLP, San
Francisco, California, for Defendants-Appellees.

Robert C. Wright and Andrew E. Schouten, Wright &
L’Estrange, San Diego, California; Lawrence G. Keane,
General Counsel, The National Shooting Sports Foundation,
Inc., Newtown, Connecticut, for Amicus Curiae The National
Shooting Sports Foundation, Inc.

Dan M. Peterson, Dan M. Peterson PLLC, Fairfax, Virginia,
for Amici Curiae International Law Enforcement Trainers
and Educators Association, California Reserve Peace Officers
Association, Law Enforcement Legal Defense Fund, Law
Enforcement Action Network, CRPA Foundation, Law
4             FYOCK V. CITY OF SUNNYVALE

Enforcement Alliance of America, Inc., San Francisco
Veteran Police Officers’ Association, California County
Sheriffs Bosenko, Christianson, D’Agostini, Downey, Durfor,
Growdon, Hencraft, L. Jones, S. Jones, Lopey, McMahon,
Mele, Mims, Parker, Poindexter, Wilson and Youngblood,
and District Attorney Egan.

David B. Kopel, Independence Institute, Denver, Colorado;
John Parker Sweeney, T. Sky Woodward and James W.
Porter, III, Bradley Arant Boult Cummings, LLP,
Washington, D.C., for Amici Curiae The Center for
Constitutional Jurisprudence and Gun Owners of California.

Brian S. Koukoutchos, Mandeville, Louisiana, for Amicus
Curiae Pink Pistols.

Gregory Silbert and Vanessa W. Chandis, Weil, Gotshal &
Manges, LLP, New York, New York, for Amicus Curiae
Everytown for Gun Safety.

Shannon S. Broome and Julia A. Miller, Katten Muchin
Roseman, LLP, Oakland, California; Jonathan K. Baum,
Katten Muchin Roseman LLP, Chicago, Illinois, for Amici
Curiae Law Center to Prevent Gun Violence and Cleveland
School Remembers.

Michael N. Feuer, City Attorney of Los Angeles, James P.
Clark, Chief Deputy City Attorney, Debra L. Gonzales,
Assistant City Attorney, Los Angeles, California, for Amicus
Curiae City of Los Angeles; Dennis J. Herrera, City Attorney
of San Francisco, Wayne Snodgrass and Christine Van Aken,
Deputy City Attorneys, San Francisco, California, for Amicus
Curiae City and County of San Francisco.
              FYOCK V. CITY OF SUNNYVALE                  5

Foster C. Johnson, Mayer Brown LLP, Palo Alto, California;
Jonathan Lowy and Robert Wilcox, Brady Center to Prevent
Gun Violence, Washington, D.C., for Amici Curiae Brady
Center To Prevent Gun Violence, the Major Chiefs
Association, and the International Brotherhood of Police
Officers.


                        OPINION

HAWKINS, Circuit Judge:

    In this interlocutory appeal, Leonard Fyock, William
Douglas, Scott Hochstetler, David Pearson, Brad Seifers, and
Ron Swanson (collectively “Fyock”) challenge an order
denying their request to preliminarily enjoin an ordinance
recently enacted by the City of Sunnyvale, California
(“Sunnyvale”), restricting the possession of “large-capacity
magazines”—statutorily defined as a detachable ammunition
feeding device capable of accepting more than ten rounds.
Fyock claims that Sunnyvale’s ordinance, part of a ballot
measure known as Measure C, violates his Second
Amendment right to keep and bear arms and will irreparably
harm him if not immediately enjoined.

    We have jurisdiction pursuant to 18 U.S.C. § 1292(a)(1).
Because we find that the district court did not abuse its
discretion in deciding Fyock’s likelihood of success on the
merits of his constitutional challenge, we affirm.
6             FYOCK V. CITY OF SUNNYVALE

    FACTUAL BACKGROUND AND PROCEDURAL
                 HISTORY

    The manufacture, sale, purchase, and possession of large-
capacity magazines has been regulated in California for
approximately twenty years through a combination of federal
and state laws. In 1994, Congress enacted the Violent Crime
Control and Law Enforcement Act (“Crime Control Act”),
which proscribed, among other things, the possession of
“large capacity ammunition feeding devices”—also defined
as any magazine capable of accepting more than ten rounds
of ammunition. See Pub. L. 103-322, Sept. 13, 1994, 108
Stat. 1796, 1998–2000 (formerly codified at 18 U.S.C. § 922
(w)); see also San Diego Cnty. Gun Rights Comm. v. Reno,
98 F.3d 1121, 1124 (9th Cir. 1996). Beginning in 2000,
California criminalized the manufacture, sale, purchase,
transfer, and receipt of large-capacity magazines within the
state, but did not specifically criminalize the possession of
large-capacity magazines, which was covered at the time by
federal law. See CAL. PENAL CODE §§ 32310, 16740. In
2004, the Crime Control Act lapsed, leaving a “loophole”
permitting the possession of large-capacity magazines in
California.

    In the wake of recent mass shootings and in recognition
of the “violence and harm caused by and resulting from both
the intentional and accidental misuse of guns,” Sunnyvale
sought to enhance public safety by enacting further gun safety
measures. In part, Sunnyvale sought to close the “loophole”
created by the expiration of the Crime Control Act. In
November 2013, Sunnyvale voters passed Measure C,
                 FYOCK V. CITY OF SUNNYVALE                           7

thereby amending the Municipal Code to include the large-
capacity magazine restriction at issue in this appeal.1

   In relevant part, Measure C, now codified at Sunnyvale,
Cal. Muni. Code §§ 9.44.030–060, provides:

         No person may possess a large-capacity
         magazine in the city of Sunnyvale whether
         assembled or disassembled. For purposes of
         this section, “large-capacity magazine” means
         any detachable ammunition feeding device
         with the capacity to accept more than ten (10)
         rounds, but shall not include any of the
         following:

             (1) A feeding device that has been
             permanently altered so that it cannot
             accommodate more than ten (10) rounds;
             or

             (2) A .22 caliber tubular ammunition
             feeding device; or

             (3) A tubular magazine that is contained
             in a lever action firearm.



 1
   In full, Measure C adds four new regulations to Sunnyvale’s Municipal
Code: (1) a reporting requirement for lost or stolen firearms within
Sunnyvale; (2) a firearm storage requirement; (3) a restriction on the
possession of large-capacity magazines; and (4) an ammunition sales
record-keeping requirement.        See Sunnyvale, Cal. Muni. Code
§§ 9.44.030, 9.44.040, 9.44.050, 9.44.060. Only the third provision of
Measure C, codified at § 9.44.050, is at issue in this appeal and the
underlying merits action.
8             FYOCK V. CITY OF SUNNYVALE

Sunnyvale, Cal. Muni. Code § 9.44.050(a). The ordinance
contains multiple exceptions, which permit the possession of
large-capacity magazines within the city by certain
individuals and under certain circumstances.             Id.
§ 9.44.050(c).

    Measure C went into effect on December 6, 2013, and
covered individuals in Sunnyvale were given ninety
days—until March 6, 2014—to comply with the ordinance
by: (1) removing their large-capacity magazines from city
limits; (2) surrendering their large-capacity magazines to the
Sunnyvale Department of Public Safety; or (3) transferring
their large-capacity magazines to a licensed gunsmith. Id.
§ 9.44.050(b).

    Fyock brought the underlying suit against Sunnyvale and
other individual defendants (collectively “Sunnyvale”)
challenging the constitutionality of Measure C. Fyock (along
with the other Plaintiffs) is a resident of Sunnyvale, who
currently owns large-capacity magazines and wishes to
possess those magazines within Sunnyvale’s city limits.
Fyock moved for a preliminary injunction in an effort to
enjoin Measure C and forestall the March 6, 2014,
compliance date. The district court denied Fyock’s motion,
and Fyock filed a timely notice of appeal.

                STANDARD OF REVIEW

    We review the denial of a preliminary injunction for
abuse of discretion and the underlying legal principles de
novo. DISH Network Corp. v. F.C.C., 653 F.3d 771, 776 (9th
Cir. 2011). As a result, we are not called upon today to
determine the ultimate merits of Fyock’s claims. Instead, we
are called upon to determine whether the district court relied
              FYOCK V. CITY OF SUNNYVALE                    9

on an erroneous legal premise or abused its discretion in
denying Fyock’s motion seeking preliminary injunctive relief.
See Earth Island Inst. v. Carlton, 626 F.3d 462, 468 (9th Cir.
2010). In making this determination, we consider “whether
the decision was based on a consideration of the relevant
factors and whether there has been a clear error of judgment.”
DISH Network Corp., 653 F.3d at 776 (quoting Sports Form,
Inc. v. United Press Int’l, Inc., 686 F.2d 750, 752 (9th
Cir.1982)).

    As we have previously noted, there are limitations to
interlocutory appeals of this nature given the narrow scope of
our review:

       [I]n some cases, parties appeal orders granting
       or denying motions for preliminary
       injunctions in order to ascertain the views of
       the appellate court on the merits of the
       litigation, but . . . due to the limited scope of
       our review . . . our disposition of appeals from
       most preliminary injunctions may provide
       little guidance as to the appropriate
       disposition on the merits and . . . such appeals
       often result in unnecessary delay to the parties
       and inefficient use of judicial resources.

Id. (citation and internal quotation marks omitted). Mindful
of our task to determine only whether the district court
correctly distilled the applicable rules of law and exercised
permissible discretion in applying those rules to the facts at
hand, we turn to Fyock’s arguments and the district court’s
denial of the preliminary injunction.
10                FYOCK V. CITY OF SUNNYVALE

                            DISCUSSION

    To obtain a preliminary injunction, Fyock was required to
show (1) he is likely to succeed on the merits of his claim,
(2) he is likely to suffer irreparable harm in the absence of
preliminary relief, (3) the balance of hardships tips in his
favor, and (4) a preliminary injunction is in the public
interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S.
7, 20 (2008). Because we determine that the district court did
not abuse its discretion in finding Fyock failed to demonstrate
the first element for a preliminary injunction, we need not
reach the remaining elements. See Jackson v. City and Cnty.
of San Francisco, 746 F.3d 953, 970 (9th Cir. 2014); DISH
Network Corp., 653 F.3d at 776–77.2

I. Test for Evaluating Second Amendment Claims

    The Second Amendment provides: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” U.S. CONST. amend. II. The Second Amendment
protects an individual right to keep and bear arms, District of
Columbia v. Heller, 554 U.S. 570 (2008), that is fully
applicable to the states and municipalities, McDonald v. City
of Chicago, 561 U.S. 742, 750 (2010).




  2
     We note, however, that during the pendency of this appeal, Fyock
stipulated to a stay of the underlying merits action, stating that the stay
would cause him no harm and in fact would benefit him. Given this
concession, it seems unlikely Fyock could make the requisite showing of
irreparable harm to support the issuance of a preliminary injunction at this
time.
              FYOCK V. CITY OF SUNNYVALE                   11

    Second Amendment jurisprudence has changed
substantially in the wake of the Supreme Court’s landmark
decision in Heller. Heller struck down Washington D.C.’s
handgun ban, finding that a complete ban on the
“quintessential self-defense weapon” was historically
unprecedented and too severely diminished the core Second
Amendment right to survive constitutional scrutiny. 554 U.S.
at 628–29. In doing so, the Supreme Court confirmed that the
Second Amendment has “the core lawful purpose of self-
defense” and “elevates above all other interests the right of
law-abiding, responsible citizens to use arms in defense of
hearth and home.” Id. at 630, 635. But, the right to keep and
bear arms is limited, and regulation of the right in keeping
with the text and history of the Second Amendment is
permissible. Id. at 626.

    To evaluate post-Heller Second Amendment claims, the
Ninth Circuit, consistent with the majority of our sister
circuits, employs a two-prong test: (1) the court “asks
whether the challenged law burdens conduct protected by the
Second Amendment”; and (2) if so, what level of scrutiny
should be applied. United States v. Chovan, 735 F.3d 1127,
1136 (9th Cir. 2013).

II. Application to Measure C

    Turning to the facts of this case, we consider whether the
district court erred in its application of the two-prong test
established in Chovan, and we find there was no abuse of
discretion.
12            FYOCK V. CITY OF SUNNYVALE

     A. Burden on Conduct Protected by the Second
        Amendment

    The Second Amendment right is “not a right to keep and
carry any weapon whatsoever in any manner whatsoever and
for whatever purpose.” Heller, 554 U.S. at 626. The
Supreme Court has emphasized that nothing in its recent
opinions is intended to cast doubt on the constitutionality of
longstanding prohibitions traditionally understood to be
outside the scope of the Second Amendment. Id. at 626–27.
Importantly, the Second Amendment does not “protect those
weapons not typically possessed by law-abiding citizens for
lawful purposes.” Id. at 625 (citing United States v. Miller,
307 U.S. 174 (1939)). Thus, longstanding prohibitions on the
possession of “dangerous and unusual weapons” have
uniformly been recognized as falling outside the scope of the
Second Amendment. Id.; see also United States v. Henry,
688 F.3d 637, 640 (9th Cir. 2012) (machine guns are
“dangerous and unusual” weapons).

    The district court could have found that Sunnyvale’s
ordinance does not burden conduct protected by the Second
Amendment if the record contained evidence that large-
capacity magazines have been the subject of longstanding,
accepted regulation or are otherwise “dangerous and unusual”
weapons understood to be outside the scope of the Second
Amendment. See Jackson, 746 F.3d at 960; Chovan,
735 F.3d at 1137.

       1. Longstanding Regulation

    The parties did not provide evidence regarding the
historical prevalence and regulation of large-capacity
magazines. Thus, the district court was unable to analyze
                  FYOCK V. CITY OF SUNNYVALE                             13

whether the regulation resembled prohibitions historically
exempted from the Second Amendment.

    On appeal, Sunnyvale and its amici point to several state
regulations from the early twentieth century that restricted the
possession of firearms based on the number of rounds that the
firearm could discharge automatically or semi-automatically
without reloading. Although not from the founding era, these
early twentieth century regulations might nevertheless
demonstrate a history of longstanding regulation if their
historical prevalence and significance is properly developed
in the record. See Nat’l Rifle Ass’n of Am. v. Bureau of
Alcohol, Tobacco, Firearms, and Explosives, 700 F.3d 185,
196 (5th Cir. 2012) (“Heller demonstrates that a regulation
can be deemed ‘longstanding’ even if it cannot boast a precise
founding-era analogue.”).

    The district court did not abuse its discretion by
concluding that Fyock failed to show a likelihood of success
on the merits even if Measure C burdens conduct protected by
the Second Amendment. Consequently, we need not
determine at this juncture whether firing-capacity regulations
are among the longstanding prohibitions that fall outside of
the Second Amendment’s scope.3



  3
    This court has previously discouraged bypassing the historical analysis
step and assuming without deciding that conduct burdens the Second
Amendment. Peruta v. Cnty. of San Diego, 742 F.3d 1144, 1167 (9th Cir.
2014). At this early, preliminary injunction stage, however, we do not
find it necessary to independently undertake a historical analysis that was
unavailable to the district court due to an undeveloped record. As the
merits action proceeds and the parties develop the record, the district court
will be able to adequately assess the historical roots and implications of
firing-capacity regulations.
14                FYOCK V. CITY OF SUNNYVALE

         2. Dangerous and Unusual Weapons

   Measure C would also be outside the scope of the Second
Amendment if large-capacity magazines are “dangerous and
unusual weapons.” See Heller, 554 U.S. at 627; Henry,
688 F.3d at 640. To determine this, we consider whether the
weapon has uniquely dangerous propensities and whether the
weapon is commonly possessed by law-abiding citizens for
lawful purposes. Henry, 688 F.3d at 640.

    Regulation of a weapon not typically possessed by law-
abiding citizens for lawful purposes does not implicate the
Second Amendment. Heller v. District of Columbia,
670 F.3d 1244, 1260 (D.C. Cir. 2011) [hereafter Heller II];
United States v. Marzzarella, 614 F.3d 85, 93–94 (3d Cir.
2010) (guns with obliterated serial numbers); United States v.
Fincher, 538 F.3d 868, 874 (8th Cir. 2008) (machine guns).

    Although Sunnyvale presented evidence regarding the
increased danger posed by large-capacity magazines, it did
not present significant evidence to show that large-capacity
magazines are also “unusual.”4 Instead, Fyock presented
evidence that magazines, including some meeting


  4
     But for the Crime Control Act’s 2004 expiration, which lifted the
national restrictions on the possession of large-capacity magazines,
Sunnyvale’s reliance on the regulatory prohibitions on possession of large-
capacity magazines would be persuasive evidence that the magazines are
“unusual.” See Henry, 688 F.3d at 640 (“A machine gun is ‘unusual’
because private possession of all new machine guns, as well as all existing
machine guns that were not lawfully possessed before the enactment of
§ 922(o) has been unlawful since 1986. Outside of a few government-
related uses, machine guns largely exist on the black market.”). And, as
Fyock conceded at oral argument, there must be some level at which
magazines of a heightened capacity are “unusual.”
                  FYOCK V. CITY OF SUNNYVALE                               15

Sunnyvale’s definition of large-capacity magazines, are
frequently offered for commercial sale and marketed for self-
defense. He also presented sales statistics indicating that
millions of magazines, some of which again were magazines
fitting Sunnyvale’s definition of large-capacity magazines,
have been sold over the last two decades in the United States.

    Because Fyock relies primarily on marketing materials
and sales statistics, his evidence does not necessarily show
that large-capacity magazines are in fact commonly possessed
by law-abiding citizens for lawful purposes. However, we
cannot say that the district court abused its discretion by
inferring from the evidence of record that, at a minimum,
magazines are in common use. And, to the extent that certain
firearms capable of use with a magazine—e.g., certain semi-
automatic handguns5—are commonly possessed by law-
abiding citizens for lawful purposes, our case law supports
the conclusion that there must also be some corollary, albeit
not unfettered, right to possess the magazines necessary to
render those firearms operable. See Jackson, 746 F.3d at 967
(right to possess firearms implies corresponding right to
possess ammunition necessary to use them).

     The district court applied the appropriate legal principles
and did not clearly err in finding, based on the record before
it, that a regulation restricting possession of certain types of
magazines burdens conduct falling within the scope of the
Second Amendment.


  5
    We do not opine today on the constitutionality of any regulations
regarding semi-automatic handguns nor do we suggest that such a
regulation could not pass constitutional muster. We simply recognize that
based on the evidence of record at the time of its ruling, the district court’s
conclusions were not clearly erroneous.
16             FYOCK V. CITY OF SUNNYVALE

     B. Level of Scrutiny

    We next consider whether the district court abused its
discretion by applying intermediate scrutiny or by finding
that Measure C survived intermediate scrutiny.

        1. Determination of the Appropriate Level of
           Scrutiny

    The district court correctly recognized that to determine
the appropriate level of scrutiny, the court must consider
(1) how closely the law comes to the core of the Second
Amendment right; and (2) how severely, if at all, the law
burdens that right. Chovan, 735 F.3d at 1138. Intermediate
scrutiny is appropriate if the regulation at issue does not
implicate the core Second Amendment right or does not place
a substantial burden on that right. Jackson, 746 F.3d at 964.

    The D.C. Circuit is the only circuit court to date that has
analyzed the constitutionality of a law prohibiting the
possession of large-capacity magazines. In its well-reasoned
opinion, the court explained that D.C.’s “prohibition of . . .
large-capacity magazines does not effectively disarm
individuals or substantially affect their ability to defend
themselves.” Heller II, 670 F.3d at 1262. Therefore, the
regulation’s burden on the core Second Amendment right was
                  FYOCK V. CITY OF SUNNYVALE                             17

not substantial and warranted intermediate scrutiny review.6
Id. at 1261–62.

    Here, the district court similarly concluded that Measure
C likely reaches the core Second Amendment right, but its
resulting impact on that right is not severe. Because Measure
C restricts the ability of law-abiding citizens to possess large-
capacity magazines within their homes for the purpose of
self-defense, we agree with the district court that Measure C
may implicate the core of the Second Amendment. Compare
Jackson, 746 F.3d at 963 (handgun storage law implicated
core right because it applied to law-abiding citizens’
possession of handguns within the home for self defense);
with Chovan, 735 F.3d at 1138 (law prohibiting firearm
possession by violent misdemeanant did not implicate core
right because it did not regulate possession by law-abiding
citizens). Consistent with the reasoning of our sister circuit,
we also agree that intermediate scrutiny is appropriate.

   Measure C is simply not as sweeping as the complete
handgun ban at issue in Heller and does not warrant a finding

 6
   All federal district courts to consider a restriction on the possession of
large-capacity magazines have also applied intermediate scrutiny and
found that the regulation at issue survived intermediate scrutiny. See
Friedman v. City of Highland Park, No.1:13-cv-09973, 2014 WL
4684944, *1, *9–10 (N.D. Ill. Sept. 18, 2014) (local law prohibiting
possession of magazines over ten rounds survived intermediate scrutiny);
San Francisco Veteran Police Officers Ass’n v. City and Cnty. of San
Francisco, 18 F. Supp. 3d 997, 1003 (N.D. Cal. 2014) (same); Shew v.
Malloy, 994 F. Supp. 2d 234, 247–50 (D. Conn. 2014) (same); N.Y. State
Rifle and Pistol Ass’n, Inc. v. Cuomo, 990 F. Supp. 2d 349, 365–67, 371
(W.D.N.Y. 2013) (same); see also Colo. Outfitters Ass’n v. Hickenlooper,
No. 13-cv-01300-MSK-MJW, 2014 WL 3058518, *3, *15–18 (D. Colo.
June 26, 2014) (local law prohibiting possession of magazines over fifteen
rounds survived intermediate scrutiny).
18             FYOCK V. CITY OF SUNNYVALE

that it cannot survive constitutional scrutiny of any level.
Indeed, Measure C does not affect the ability of law-abiding
citizens to possess the “quintessential self-defense
weapon”—the handgun. See Heller, 554 U.S. at 629. Rather,
Measure C restricts possession of only a subset of magazines
that are over a certain capacity. It does not restrict the
possession of magazines in general such that it would render
any lawfully possessed firearms inoperable, nor does it
restrict the number of magazines that an individual may
possess. To the extent that a lawfully possessed firearm
could not function with a lower capacity magazine, Measure
C contains an exception that would allow possession of a
large-capacity magazine for use with that firearm.
Sunnyvale, Cal. Muni. Code § 9.44.050(c)(8).

     For these reasons, there was no abuse of discretion in
finding that the impact Measure C may have on the core
Second Amendment right is not severe and that intermediate
scrutiny is warranted. See Jackson, 746 F.3d at 961
(“[F]irearm regulations which leave open alternative channels
for self-defense are less likely to place a severe burden on the
Second Amendment right than those which do not.”); Heller
II, 670 F.3d at 1262.

       2. Application of Intermediate Scrutiny

    Finally, we consider whether the district court abused its
discretion in finding that Measure C was likely to survive
intermediate scrutiny. In the context of Second Amendment
challenges, intermediate scrutiny requires:          “(1) the
government’s stated objective to be significant, substantial,
or important; and (2) a reasonable fit between the challenged
regulation and the asserted objective.” Chovan, 735 F.3d at
1139.
               FYOCK V. CITY OF SUNNYVALE                    19

     To survive intermediate scrutiny, Sunnyvale was not
required to show that Measure C is the least restrictive means
of achieving its interest. Jackson, 746 F.3d at 966 (citing
Ward v. Rock Against Racism, 491 U.S. 781, 798 (1989)).
Instead, Sunnyvale was required to show only that Measure
C promotes a “substantial government interest that would be
achieved less effectively absent the regulation.” Colacurcio
v. City of Kent, 163 F.3d 545, 553 (9th Cir. 1998) (internal
quotation marks omitted). When reviewing the reasonable fit
between the government’s stated objective and the regulation
at issue, the court may consider “the legislative history of the
enactment as well as studies in the record or cited in pertinent
case law.” Jackson, 746 F.3d at 966 (citing Chovan, 735 F.3d
at 1140).

    Sunnyvale’s foremost stated objective for enacting
Measure C is to promote public safety by reducing the harm
of intentional and accidental gun use. Measure C is also
intended to reduce violent crime and reduce the danger of gun
violence, particularly in the context of mass shootings and
crimes against law enforcement. It is “self-evident” that
Sunnyvale’s interests in promoting public safety and reducing
violent crime are substantial and important government
interests. See Chovan, 735 F.3d at 1139; see also Madsen v.
Women’s Health Ctr., Inc., 512 U.S. 753, 768 (1994). So,
too, are Sunnyvale’s interests in reducing the harm and
lethality of gun injuries in general, see Jackson, 746 F.3d at
970, and in particular as against law enforcement officers, see
Heller II, 670 F.3d at 328.

    Sunnyvale was entitled to rely on any evidence
“reasonably believed to be relevant” to substantiate its
important interests. See City of Renton v. Playtime Theaters,
Inc., 475 U.S. 41, 52 (1986). Sunnyvale presented evidence
20              FYOCK V. CITY OF SUNNYVALE

that the use of large-capacity magazines results in more
gunshots fired, results in more gunshot wounds per victim,
and increases the lethality of gunshot injuries. Sunnyvale
also presented evidence that large-capacity magazines are
disproportionately used in mass shootings as well as crimes
against law enforcement, and it presented studies showing
that a reduction in the number of large-capacity magazines in
circulation may decrease the use of such magazines in gun
crimes. Ultimately, the district court found that Sunnyvale
“submitted pages of credible evidence, from study data to
expert testimony to the opinions of Sunnyvale public
officials, indicating that the Sunnyvale ordinance is
substantially related to the compelling government interest in
public safety.”

    In this appeal, Fyock asks us to re-weigh the evidence and
overturn the district court’s evidentiary determinations—in
effect, to substitute our discretion for that of the district court.
The district court considered Fyock’s counter-evidence
regarding the use of large-capacity magazines for self-defense
purposes. But, the district court gave little weight to that
evidence because the record also contained studies indicating
that most defensive gun use incidents involved fewer than ten
rounds of ammunition. Other studies suggest that any impact
Measure C may have on the defensive use of large-capacity
magazines may also further Sunnyvale’s interest in promoting
public safety. See Heller II, 670 F.3d at 1263–64 (citing
study finding that defenders using large-capacity magazines
are likely to “keep firing until all bullets have been expended,
which poses grave risks to others in the household, passersby,
and bystanders”). In any event, the district court was not
required to find that the ordinance is the least restrictive
means of achieving Sunnyvale’s interest. Jackson, 746 F.3d
at 966 (a city must be allowed “a reasonable opportunity to
               FYOCK V. CITY OF SUNNYVALE                   21

experiment with solutions to admittedly serious problems.”
(quoting City of Renton, 475 U.S. at 52)).

    The evidence identified by the district court is precisely
the type of evidence that Sunnyvale was permitted to rely
upon to substantiate its interest, City of Renton, 475 U.S. at
51–52, and that the district court was permitted to review
under the lens of intermediate scrutiny, Jackson, 746 F.3d at
966. We cannot say that the district court’s weighing of the
evidence or credibility determinations were clearly erroneous,
and we decline to substitute our own discretion for that of the
district court.

                      CONCLUSION

    We conclude that the district court did not abuse its
discretion in determining, on the record before it, that
Sunnyvale presented sufficient evidence to show that
Measure C was likely to survive intermediate scrutiny and
that Fyock failed to demonstrate that he would likely succeed
on the merits of his claim. Therefore, we affirm the district
court’s denial of Fyock’s motion for a preliminary injunction.

   AFFIRMED.